HAWKINS, J.
Conviction is for selling intoxicating liquor; punishment, two years’ confinement in the penitentiary. There are no bills of exception in the record. The only conten*1117tion made by appellant is that the evidence is insufficient to support the conviction. There is upon file what purports to he a statement of facts, which was carefully examined by us before discovering that the same is not agreed to by the attorneys; neither is it approved by the trial judge. In this condition it cannot be considered, and the case must be treated as though no statement of facts were upon file. If the instrument on file contains the facts, they appear sufficient to support the judgment. The judgment is affirmed.